332 S.W.3d 925 (2011)
Jerry ROBERSON, Employee/Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF SECOND INJURY FUND, Respondent/Respondent.
No. ED 95326.
Missouri Court of Appeals, Eastern District, Division Three.
March 1, 2011.
James J. Sievers, Jr., Clayton, MO, For Employee/Appellant.
Carol L. Barnard, St. Louis, MO, For Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jerry Roberson (Employee) appeals from the Labor and Industrial Relations Commission's (Commission) decision finding Employee was not permanently and totally disabled and concluding that the Second Injury Fund was liable for permanent partial disability benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's judgment is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).